DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment/Arguments
	In an AFCP 2.0 proposed amendment (which is hereby entered) Claims 12-15, 19-24 are pending. Claims 12, 19, 20, 21 and 24 are currently amended. The amendments along with the remarks are found persuasive, and according the rejections are withdrawn. 
Allowable Subject Matter
	Claims 12-15, 19-24 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…a seal for sealing off the valve formed on the radially outwardly projecting edge arranged on that side of the second housing part which faces toward the housing and on that side of the second housing part which faces away from the housing, wherein the seal is arranged at the radially outwardly projecting edge due to the seal surrounding at least one region of the radially outwardly projecting edge and penetrating the recesses, wherein a radially outer edge of the seal is radially beyond a radially outer edge of the radially outwardly projecting edge and a radially inner edge of the seal is radially inside the radially outer edge of the radially outwardly projecting edge” in combination with the other limitations set forth in the independent claim, and along with the persuasive remarks, page 8 and 9 of the response filed on 7/2/2021.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iizuka (US 4720079) discloses an elastomeric diaphragm with metal reinforcement; the elastomeric diaphragm surrounding the reinforcing plate, figure 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753